“.»

 

 

 

 
 

 

 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case n F 5 gm ix D
UNITED STATES DISTRICT COURT OCT 9. h 2913
SOUTHERN DISTRICT 0F CALIFORNIA §@UC+LE§§¥§' ;- K/p~
Y DES',"v
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Cormnitted On or After November l, 1987)

JOSE ALEXANDER PEREZ-PALENCIA (01)
Case Number: lSCR3 943 -AJB

Karen M. Stevens
Defendant’s Attomey

REGISTRATION No. 77 816298

\:\ _

THE DEFENDANT:

pleaded guilty to count(s) One of the Information

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number{sl
8 USC l324(a)(l)(A)(ii) Transportation of Certain Aliens l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:| The defendant has been found not guilty on count(s)
Count(s) Remaining Counts 2~4 are dismissed on the motion of the United States.

 

Assessment : $100.00 ~ Remit'ted

JVTA Assessment*: $

;Justice for Victims Of Trafficking Act of 2015, Pub. L. No. 114-22.
|X] Fine waived |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

 

  

`__'""

_/H’oN. ANTHONY J. BA@AGLIA
UNITED STATES DlsTRICT IUDGE

 

 

lSCR3 943 -AJB

 

‘r=

AO 245B (CASD Rev. 02/] 8)_Judgment in a Criminal Case

 

DEFENDANT: JOSE ALEXANDER PEREZ-PALENCIA (Ol) Judgment - Page 2 of 2
CASE NUMBER: lSCR3 943-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED

|I| Sentence imposed pursuant to Title 8 USC Section 1326(b).
13 The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody of the United States Marshal.

I:i The defendant shall surrender to the United States Marshal for this district

l:| at ` A.M. on

 

 

El as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before
\:! as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as folloWs:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lSCR?) 943 -AJB

